United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.O., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. CUSTOMS SERVICE, Jamaica, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Kevin S. Anderson, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-278
Issued: July 9, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 14, 2011 appellant, through his attorney, filed a timely appeal from the
May 20, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP), which
terminated his compensation benefits. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation benefits.
FACTUAL HISTORY
On October 17, 1991 appellant, a 39-year-old senior customs inspector, sustained a
traumatic injury in the performance of duty when his vehicle was struck at an intersection.
1

5 U.S.C. § 8101 et seq.

OWCP accepted his claim for right knee contusion, left shoulder contusion, cervical sprain and
postconcussion syndrome. He received compensation for temporary total disability on the
periodic rolls.
Dr. David G. Carr, an osteopath and Board-certified neurosurgeon and second opinion
physician, evaluated appellant in 2006. He found that appellant was a severely deconditioned
gentleman with appropriate physical restrictions and appropriate degenerative conditions in his
low back and lower extremities “simply as a result of aging, deconditioning and weight.”
Dr. Carr found no spinal disorder or abnormality related to the 1991 motor vehicle accident. He
also found no neurologic deficit or abnormality. Dr. Carr concluded that appellant was able to
work full time with no restrictions with respect to any condition or injury stemming from the
accident.
Dr. Kevin D. McBride, Board-certified in family medicine and appellant’s attending
physician, responded that appellant had been a patient since 1999 and that his symptoms had
been consistent and unrelenting since that time. Upon reviewing Dr. Carr’s report, Dr. McBride
acknowledged there may be alternative explanations for appellant’s pain, as he had developed
additional diseases such as osteoarthritis of his knee. “However, [appellant] tells me his
symptoms began at the time of injury, they were not present prior and they have persisted since.
I therefore assume the accident was at least some degree responsible for his symptoms.” It was
Dr. McBride’s opinion that appellant was not able to return to work because of persistent chronic
pain.
To resolve this conflict in medical opinion, OWCP referred appellant, together with the
medical record and a statement of accepted facts, to Dr. Emmanuel N. Obianwu, a Boardcertified orthopedic surgeon, who related appellant’s history and complaints. Dr. Obianwu
described findings on physical examination and reviewed the medical record, including a number
of diagnostic studies. He stated that Dr. McBride’s opinion -- that because appellant’s symptoms
began at the time of injury, the accepted right knee contusion could be related to his ongoing
knee symptoms -- was not correct. Dr. Obianwu explained that appellant did have a soft-tissue
problem in his right knee after the injury, but there was no evidence of an ongoing soft-tissue
problem or sprain or strain and there was nothing to suggest causation. It was Dr. Obianwu’s
opinion that the accepted right knee contusion had subsided with no need for further treatment.
Arthritis, he explained, was a disease of the aging process and given appellant’s weight, that was
the element that played a more important role in the current condition of his knees.
As to appellant’s neck, there were no findings that would suggest an ongoing strain or
sprain injury. Dr. Obianwu noted that appellant might have a mild cervical spondylosis. As he
reviewed the medical record, appellant’s main difficulty over the years was his low back, which
was not an accepted work injury. Dr. Obianwu also found that appellant’s left shoulder was
essentially normal, with almost full range of motion and negative results on all provocative tests.
Appellant’s left shoulder contusion had gotten better. “As related to the work accepted
problems, [appellant] can return to his regular duties.” Dr. Obianwu explained that any
restrictions were not because of the effects of the October 17, 1991 work injury: “The effects of
that accident have gotten better.”

2

As postconcussion syndrome fell out of Dr. Obianwu’s purview, OWCP referred
appellant, together with the medical record and a statement of accepted facts, to Dr. Michael W.
Grof, a Board-certified neurologist, to resolve the issue. Dr. Grof related appellant’s history of
injury and current complaints. He described his findings on physical and neurological
examination and he reviewed appellant’s medical record. “It is my opinion … that I would
totally agree with the excellent independent medical reviews and reports by Dr. David Carr and
Dr. Emanuel Obianwu. They make perfect medical and physiological sense in logical fashion.”
Dr. Grof explained that appellant suffered acute injuries that were primarily soft-tissue injuries.
Appellant also had a traumatic head injury, but postconcussion syndrome usually resolves within
months. Moreover, discussion of his marked behavioral change and rage was not consistent with
a closed-head injury. Appellant showed some characteristics of psychiatric abnormality that
probably were not present at the time he was employed, but such abnormalities were not known
to occur because of a mild closed-head injury.
It was Dr. Grof’s opinion that all of appellant’s injuries reached maximum medical
improvement years prior and that continued complaints of severe knee pain, shoulder pain and
generalized body pain, along with increased disability in his overall ability to do anything, were
truly related to deconditioning, weight gain, diabetes, osteoarthritis and mainly the effects of
aging. He explained that, since the injury 16 years ago, many normal aging physiological
processes had occurred with hormonal changes that made appellant less fit, but this was not due
to the 1991 motor vehicle accident. Appellant was not disabled by contusion of the knee or
shoulder, which definitely would have healed and he should have returned to baseline from his
closed-head injury within a year, as it did not appear to be very severe. Dr. Grof found that the
accepted work injuries of right knee contusion, left shoulder contusion, cervical strain and
postconcussion syndrome had all resolved.
In a July 23, 2008 decision, OWCP terminated appellant’s compensation benefits on the
grounds that the weight of the medical evidence supported that the accepted condition had all
resolved.
On May 20, 2011 an OWCP hearing representative affirmed the July 23, 2008 decision.
He found that the second-opinion and referee physicians had offered reasoned medical opinions
based on an accurate factual history supporting that the accepted work injury had resolved and
that appellant was currently suffering only from the effects of nonoccupational conditions.
On appeal, appellant’s representative argued that Dr. McBride’s opinion and evidence of
record outweighed those of Dr. Carr and Dr. Groff.
LEGAL PRECEDENT
The United States shall pay compensation for the disability of an employee resulting
from personal injury sustained while in the performance of duty.2 Once OWCP accepts a claim,
it has the burden of proof to justify termination or modification of compensation benefits.3 It
2

5 U.S.C. § 8102(a).

3

Harold S. McGough, 36 ECAB 332 (1984).

3

may not terminate compensation without a positive demonstration by the weight of evidence that
entitlement to benefits has ceased.4
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.5 When there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.6
ANALYSIS
A conflict arose between appellant’s family physician, Dr. McBride, and the secondopinion osteopath and neurosurgeon, Dr. Carr, on whether appellant continued to suffer residuals
of his accepted medical conditions. Dr. Carr could find no spinal disorder, neurologic deficit or
other abnormality related to the 1991 motor vehicle accident. He felt that appellant was simply
suffering the effects of aging, deconditioning and weight. Dr. McBride disagreed. Appellant
told Dr. McBride that his symptoms began at the time of injury, were not present earlier and had
persisted ever since. Dr. McBride therefore assumed that the accident was at least some degree
responsible for appellant’s current symptoms.
To resolve this conflict, OWCP properly referred appellant, under section 8123(a) of
FECA, to Dr. Obianwu, a Board-certified orthopedic surgeon. It provided Dr. Obianwu with
appellant’s medical record and a statement of accepted facts to give him a proper background.
Dr. Obianwu examined appellant and could find no evidence of the contusions and sprain he
sustained in 1991. All of the accepted orthopedic conditions had resolved and it was his opinion,
much like Dr. Carr’s, that appellant was simply suffering the effects of age and weight.
To resolve whether appellant continue to suffer from the accepted postconcussion
syndrome, OWCP referred him to Dr. Grof, a Board-certified neurologist. As before, OWCP
provided appellant’s medical record and a statement of accepted facts so Dr. Grof could base his
opinion on a solid foundation. Dr. Grof found himself agreeing with Dr. Carr and Dr. Obianwu,
whose reports he described as excellent and making perfect medical and physiologic sense. He
discussed the nature of postconcussion syndrome and explained that characteristics of appellant’s
psychiatric abnormality -- his marked behavioral change and rage -- were not consistent with a
closed-head injury. Further, Dr. Grof reasoned that postconcussion syndrome usually resolves
within months and appellant’s head trauma appeared to be mild. He concluded therefore that
appellant had reached maximum medical improvement years ago. Appellant’s postconcussion
syndrome, in addition to his contusions and strain, had all resolved.

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Periodic Review of Disability Cases, Chapter
2.812.3 (March 2010).
5

5 U.S.C. § 8123(a).

6

Carl Epstein, 38 ECAB 539 (1987); James P. Roberts, 31 ECAB 1010 (1980).

4

Appellant’s representative argues Dr. McBride’s opinion and evidence far surpasses
those of Dr. Carr and Dr. Groff. Dr. McBride’s reason for associating appellant’s current
condition to what happened in 1991, however, is not convincing. Mere temporal relationships -appellant told Dr. McBride that he was asymptomatic before the injury and was persistently
symptomatic thereafter -- do not typically establish causal relationship without additional
medical reasoning. The Board has held that when a physician concludes that a condition is
causally related to employment because the employee was asymptomatic before the employment
injury, the opinion is insufficient, without supporting medical rationale, to establish causal
relationship.7 Nonetheless, OWCP considered Dr. McBride’s opinion and record to be sufficiently
supportive of continuing injury-related residuals to create a conflict with Dr. Carr requiring referral
to an impartial medical specialist or in this case two impartial medical specialists. As the Board
has explained, the opinions of these referee physicians are well reasoned and based on a proper
background and are therefore entitled to special weight in resolving the conflict.
The Board finds that the opinions of Dr. Obianwu and Dr. Grof are based on a proper
factual and medical history and are sufficiently well reasoned that they must be accorded special
weight. Their opinions are consistent with their clinical findings and they have offered medical
explanations that appear to be sound and logical. The Board finds that their opinions represent
the weight of the medical evidence and establish that appellant no longer suffers from the right
knee contusion, left shoulder contusion, cervical sprain and postconcussion syndrome he
sustained on October 17, 1991. The Board thus finds that OWCP has met its burden to justify
the termination of his compensation benefits. The Board will affirm OWCP’s May 20, 2011
decision.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s compensation benefits.

7

Thomas D. Petrylak, 39 ECAB 276 (1987).

5

ORDER
IT IS HEREBY ORDERED THAT the May 20, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 9, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

